943 F.2d 49
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ralph SEAGLE, Petitioner-Appellant,v.Lacy THORNBURG, Attorney General of the State of NorthCarolina, Respondent-Appellee.
No. 91-7287.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Sept. 12, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.   Woodrow Wilson Jones, Senior District Judge.  (CA-91-12-SH)
Ralph Seagle, appellant pro se.
Lacy Herman Thornburg, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellee.
W.D.N.C.
DISMISSED.
Before K.K. HALL, PHILLIPS and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Ralph Seagle seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Seagle v. Thornburg, CA-91-12-SH (Mar. 5, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Seagle's contention regarding the government's failure to provide him with copies of his commitment papers, although not addressed by the district court, is frivolous on its face